FILED
                             NOT FOR PUBLICATION                           DEC 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAIRON BOANERGES PEREZ-                          No. 11-73332
VELASQUEZ,
                                                 Agency No. A089-168-798
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Jairon Boanerges Perez-Velasquez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and

grant in part the petition for review, and we remand.

      Perez-Velasquez does not challenge the agency’s determination that his

asylum application was time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

      Substantial evidence supports the agency’s denial of Perez-Velasquez’s

CAT claim because Perez-Velasquez failed to establish it is more likely than not he

would be tortured by or with the consent or acquiescence (including the concept of

willful blindness) of the government if returned to Guatemala. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject Perez-Velasquez’s

contention that the BIA did not properly consider his CAT claim.

      In denying Perez-Velasquez’s withholding of removal claim, the agency

found Perez-Velasquez failed to establish past persecution or a likelihood of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077,


                                           2                                        11-73332
1079 (9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N.

Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014).

Thus, we remand Perez-Velasquez’s withholding of removal claim to determine

the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam). In light of this remand, we do not reach Perez-Velasquez’s

remaining challenges to the agency’s denial of his withholding of removal claim at

this time.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  11-73332